Citation Nr: 0116453	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant was permanently incapable of self-
support at the time of her 18th birthday.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant is the daughter of a deceased veteran who had 
active military service from September 1942 to November 1945.

This matter arises from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.

The Board notes that the appellant requested a hearing before 
the Board which was scheduled for January 2001.  She was 
notified of the hearing and failed to appear.  Her sister 
requested that the hearing proceed without the appellant as 
she was unable to travel to Washington, D.C.  However, the 
appellant was advised of the regulations governing hearings 
and notified that the hearing would not occur without her 
presence.  She has failed to request further hearing.  Thus, 
the Board will consider her hearing request abandoned and 
proceed with appellate review of the record as it stands.


FINDINGS OF FACT

1.  A certificate of birth reflects that the appellant was 
born on December [redacted], 1950 and attained the age of 18 on 
December [redacted], 1968.

2.  Medical records show that the appellant was born in good 
condition through a spontaneous normal birth, presenting with 
a large nevus on her back and buttocks.

3.  Medical records reveal that the appellant had multiple 
hospital admissions until she was 15 years old to remove 
various nevi from her face, legs, and back.
4.  The appellant was shown to be a ward of the state in 
October and November 1965 for the purposes of obtaining 
medical treatment.

5.  The appellant was married in June 1968 and divorced in 
July 1979; there is no record of her ever having been 
employed.

6.  The appellant has a history of treatment for a 
psychiatric disorder which began in 1975, when she was 25 
years old. 

7.  In May 1996, the appellant's claim for Social Security 
Administration benefits as an adult disabled child was denied 
by an administrative law judge. 

8.  Contemporaneous medical records do not establish that the 
appellant was totally incapacitated by her congenital nevus 
at the time of her 18th birthday.


CONCLUSION OF LAW

The appellant was not permanently incapable of self-support 
by reason of mental or physical defect at the time of her 
18th birthday.  38 U.S.C.A. §§ 101(4)(A)(ii) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.315, 3.356 3.57(a)(1)(ii) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim on several 
occasions, and indeed, she has responded regularly to the VA 
with relevant medical records and authorizations for release 
of medical records.  The pertinent medical records have been 
associated with the claims file, and, as noted above, the 
appellant has been advised of her right to a hearing.  
Accordingly, the Board finds that the duty to assist outlined 
in the Veterans Claims Assistance Act of 2000, has been met 
in this instance.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107). 

The appellant asserts that because of her multiple congenital 
deformities, she has been disabled since birth, and is 
entitled to helpless child benefits.  She maintains that she 
spent most of her youth in an institution and was the subject 
of medical experimentation because of her extensive birth 
defects.

The Board notes that after the case had been certified for 
appeal, additional medical evidence was received.  The 
appellant had previously submitted a statement in January 
2001, waiving consideration by RO of any evidence submitted 
after January 7, 2000.  In addition, the appellant's 
representative submitted an Informal Hearing Presentation 
with an additional waiver in May 2001.  Thus, the Board 
accepts these waivers in compliance with the requirements of 
38 C.F.R. § 20.1304(c) (2000), and the evidence will be 
included in the following decision on appeal. 

The appellant's private medical records show that her mother 
gave birth to her in a normal, spontaneous delivery on 
December 10, 1950.  The hospital record reflects that the 
appellant's condition was good at birth, and that she 
presented with a birthmark, or large nevus on her back and 
buttocks.  She was seen by the physicians and discharged to 
home with her mother on December 15, 1950.  There was no 
indication of disabling defect or abnormality other than the 
nevus.  

The appellant's childhood medical records show that she was 
admitted to the hospital in December 1952 with a high fever 
of long duration.  She was noted to have a large, pigmented, 
hairy mole on her back which was evaluated and found to be a 
"typical hairy naevus [sic]."  The appellant was further 
examined for any related disease, and no abnormality was 
found.  Radiographs of her long bones, chest, and mastoid 
process were normal.  Her discharge diagnoses were: Upper 
respiratory infection, probably of streptococcus origin and 
secondary hairy nevus.

In October and November 1965, the appellant was provided 
medical care for multiple large pigmented moles at the 
state's expense because her family could not afford the care.  
The court order authorizing her medical care noted that she 
had no serious illness but had a history of severe urticaria 
pigmentosa at 3 or 4, which probably resulted in the large 
pigmented areas over her trunk and lower extremities.  The 
order stated that she had a deformity or ailment which 
probably could be remedied or advantageously treated by 
proper medical or surgical care.  The appellant was noted to 
be having some difficulty because of the moles, and as a 
result, hated to attend school.  Her hospital admission 
record of December 1965 noted that in addition to the large 
bathing suit type birthmark she was born with, she had 
developed multiple lesions elsewhere on her body, including 
the face, lower legs, and arms.  She was being made fun of in 
school, and was referred for excision of some of the lesions.  
Additional December 1965 records note that the appellant was 
subjected to a great amount of psychological trauma.  The 
diagnosis was reported as: multiple hairy nevi, including 
bathing suit variety.  The record indicates that surgery was 
successful to the extent possible in excising the nevi.  

Hospital records from January 1966 reveal that the appellant 
underwent additional surgery for excision of nevi.  This 
surgery was apparently successful.  A February 1966 letter 
from the appellant's doctor at University of Wisconsin 
Medical Center, F.D.B., M.D., states that the appellant had a 
giant hairy nevus involving approximately 30 percent of her 
body.  She had undergone excision of the more obvious nevi of 
her face.  An evaluation by the Department of Child 
Psychiatry determined that the appellant had psycho-social 
problems relating in large part to the presence of her nevus, 
and outpatient psychiatric care was arranged.  It was planned 
to follow the appellant at the outpatient clinic, as her 
types of lesions had been reported to undergo malignant 
degeneration resulting in death from tumor metastases.  

A December 1966 letter from the F.D.B., M.D., indicates that 
the appellant had been readmitted to the hospital in October 
1966 for further treatment of her nevi.  The doctor noted 
that that she had been seen by Psychiatry during her previous 
admission due to related neuropsychiatric problems due to her 
lesions.  It was felt that although a total excision could 
not be done because of the logic overlay associated with the 
deformity, the appellant could benefit from removal of the 
nevi from her more bare areas.  The doctor stated that she 
had undergone additional excisions in October 1966, November 
1966, and December 1966.  The doctor stated that he was not 
optimistic about the appellant's illness, but hoped the 
additional surgeries would help her with the psychiatric 
problems associated with the disfiguring lesions.  

A February 1967 letter from a social worker stated that she 
had become familiar with the appellant during her frequent 
hospitalizations.  The appellant had been undergoing some 
serious emotional difficulties due to her medical status and 
what seemed to be rejection on the part of her family.  
Although there was little information on her home situation, 
what was available was not favorable.  

April 1967 records from a public health nurse and social 
worker reflected that the appellants' parents were a source 
of difficulty and did not visit when she was hospitalized for 
excision of the nevi, but there was no evidence to show that 
she was hospitalized or institutionalized for extended 
periods of time.  She was referred for psychotherapy services 
related to her condition and her lack of family support, but 
there is no record of a diagnosed mental disorder prior to 
her 18th birthday.

Private medical records from April 1977 and March 1978 show 
that the appellant was admitted to the hospital on two 
occasions with mental health problems.  Her past history of 
surgical removal of a birthmark was noted with reference to 
some remaining pigmentation around her pelvis and back.  She 
reported that she had quit high school but eventually 
obtained a diploma prior to marriage.  She was diagnosed as 
having a reactive depression and marital maladjustment in 
1977 and as having acute depressive reaction with suicidal 
overdose and probable schizoaffective disorder in the 1978 
discharge summary.  She was 28 years old at the time.  

Records of the appellant's divorce proceedings reflect that 
she was married in June 1968 and divorced in August 1979.  
There are also other private medical records and reports all 
referencing the appellant's mental health problems which 
occurred well after her 18th birthday.  A Social Security 
Administration (SSA) claim for disabled adult child benefits 
was denied in May 1996.  The appellant claimed disability 
since birth due to the hairy nevi.  She was found to have a 
situational anxiety disorder, not otherwise specified, but 
was not found to be a disabled adult child for the purposes 
of SSA benefits.

A May 1999 statement from the Medical Director of the County 
Department of Human Services indicated that the appellant had 
been seen by them since 1975 with a variety of diagnoses.  
She had been treated for the past 1 to 17 years for a 
diagnosed bipolar disorder.  The physician reported that the 
appellant had not been employed because of her mental 
disorder and was still unemployable due to her mood disorder, 
suspiciousness, and general alienation from her social and 
family environment secondary to her pathological belief 
system.  

In a letter dated February 2001, C.I.S., M.D. states that the 
appellant has a giant hairy nevus, which had been present 
from birth.  Furthermore, a statement that was apparently 
prepared by the appellant's sister and forwarded to C.I.S., 
M.D. for her signature is contained in the claims folder.  
This indicates that the appellant had been born with a severe 
hairy nexus that rendered her disabled prior to her 18th 
birthday.  Treatment records dated from 1989 to 1995 from 
C.I.S., M.D. pertaining to treatment of the appellant's nevus 
and associated paresthesias were also received.  

A February 2001 letter from M.S.T., M.D. to the appellant 
notes that he had been requested to certify that she was born 
with a birth defect that rendered her disabled prior to her 
18th birthday.  The doctor stated that he was unable to make 
this statement, as he had only known her as an adult when he 
treated her for a mental disorder.  

In February 2001, the Board received a copy of a statement 
from C.A.K., M.D. regarding the appellant.  The undated 
letter reported that the appellant was born with a congenital 
skin condition (hairy nevus) over 70 percent of her body.  
The condition was subject to "staph infections, irritable 
weeping, etc."  The physician noted that the appellant was 
currently under the care of a dermatologist.  He further 
stated that: "This condition disabled her prior to her 18th 
birthday."  An additional copy of this statement was 
received in March 2001.  

A similar statement was received from C.A.K., M.D. in 
February 2001.  The physician noted that the appellant had 
been born with nevatosis over a large part of her body.  
These were complicated by staphylococcal infections of the 
nevi that were painful, drained a lot, messy, and 
disfiguring.  The appellant had been bothered by this off and 
on since childhood.  He added that "this disability preceded 
her 18th birthday."

An April 2001 letter from C.T.B., M.D. to the appellant 
indicates that he had reviewed her medical records dating as 
far back as 1954.  The diagnosis at that time was urticaria 
pigmentosa.  The physician requested additional information 
as to how this problem had affected her and what treatment 
she had undergone.  He added that he could then certainly 
sign a statement similar to the one she had enclosed 
indicating that she was probably disabled prior to her 18th 
birthday.  

The law provides that, for the purposes of veterans' 
benefits, a "child" includes an unmarried person who became 
permanently incapable of self-support before attaining the 
age of 18 years.  38 U.S.C.A. § 101(4)(A)(ii).  The 
accompanying regulation states that a child must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18.  
38 C.F.R. § 3.356(a).  The issue is one of fact, premised on 
competent evidence in the individual case.  See, Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993); Bledsoe v. Derwinski, 1 
Vet. App. 32, 33(1990).

While the competent medical evidence clearly demonstrates 
that the appellant has a psychiatric disorder and emotional 
instability, the evidence does not support a finding that she 
was permanently prevented from caring for herself before she 
became 18 years old.  Indeed, the record shows that her 
initial psychiatric diagnosis occurred in 1977 at the age of 
26, well after her 18th birthday.  Moreover, although the 
appellant was referred for psychological counseling as a 
teenager in conjunction with her family situation and her 
giant nevus, there was no diagnosed psychiatric disorder of 
record until after she turned 18.  

The Board observes that although the appellant contends 
severe congenital deformities in the form of birth defects 
rendered her disabled, the only abnormality of record was 
shown to be a congenital nevus.  The Board is sympathetic to 
the trials the appellant suffered as a child because of the 
nevus, which, admittedly caused her great distress, but the 
majority of the nevi were surgically removed before she was 
15 years old.  Moreover, there is no objective evidence of 
record to show that the nevi in any way served to render the 
appellant incapable of self support.  While the Board 
acknowledges that two physicians reported that the 
appellant's condition disabled her prior to her 18th birthday 
and a third indicated he could sign a statement that she was 
probably disabled prior to her 18th birthday if he was able 
to review additional records, there is no objective medical 
evidence of record to support these statements.  Two of these 
physicians apparently did not know or treat the veteran until 
she was an adult, and a third physician refused to sign a 
prepared statement declaring that the appellant was disabled 
prior to her 18th birthday for precisely this reason.  None 
of these statements say that she was disabled to the extent 
that she was permanently incapable of self-support.  The 
medical evidence indicates that most of the nevi were 
removed, and that, although the congenital condition 
contributed to the appellant's psychiatric problems, the 
influence of her family was, to a greater extent, a factor.  
Therefore, the Board finds that the probative value of the 
physician's statement is outweighed by the medical records of 
the appellant's birth and childhood showing treatment of the 
nevi with no permanent disabling residual condition.  In 
addition, these statements contain no elaboration or 
supporting documentation to state why the condition was 
disabling.  

Finally, although the appellant has no history of employment, 
she did report that she obtained her diploma after dropping 
out of high school.  Moreover, on multiple occasions she 
stated that she was the only family member to care for her 
mother while she was attending to her own 8 children.  She 
has given every indication that she is capable of supporting 
herself, her children and her mother.  Likewise, the SSA 
found her ineligible for benefits as a disabled adult child 
in May 1996. 

Accordingly, after a review of the record in its entirety, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim that she was permanently 
incapable of self-support prior to her 18th birthday due to a 
disabling congenital birth defect.

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

The appellant was not permanently incapable of self support 
at the time that she attained the age of 18 years and the 
benefit sought on appeal is denied.



__________________________
F. J. FLOWERS
Member, Board of Veterans' Appeals



 

